Motion by defendant for leave to dispense with printing and for assignment of counsel on his purported appeal from orders of the Supreme Court, Kings County, entered June 6, 1966 and August 9, 1966, respectively. Motion denied. It appears that there is no valid appeal pending from either order. As to the June 6, 1966 order, a timely notice of appeal was not served or filed; and as to the order of August 9, 1966, which denied his motion for reargument, it is not an appealable order. (See Code Crim. Pro., §§ 517, 521.) Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.